DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Status of Claims

This action is in reply to the (claims) filing of 10/25/2021 and the above noted RCE.
Claims 1, 17, and 18 have been amended by Applicant.
Claims 3 - 10, and 12 are original.
Claims 2 and 11 have been previously presented by Applicant.
Claims 13 - 16 have been cancelled by the Applicant.
Claims 19 - 21  have been and remain withdrawn by examiner.
Claims 1 - 12  and 17 - 18 are pending and have been examined.
This action is made Non-Final.
Response to Arguments

The prior 35 USC 112(a) rejection  as to claims 1, 17 - 18 (and all claims dependent thereon) is withdrawn due to Applicant's arguments and/or amendments.
Applicant arguments pursuant to 35 USC 103 are essentially that the combination of Zandonadi and Lindsay do not warrant a rejection. This argument is not convincing. Full particulars of the 35 USC 103 analysis will follow. 
With regard to the limitations of  claims 1 - 12  and 17 - 18, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 11. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to a particular (here, unnamed) technological environment. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims follows below.
Applicant argues that the claims as amended, which now include "hashing" of identification information, sufficiently warrant withdrawing their existing 35 USC 101 rejection. Remarks 11. Applicant's specification quotes "hash or hashing" three times, Specification  [0460], and basically sets forth the obvious that hashing is a form of encrypting data. As discussed at the interview, encrypting data is virtually ancient, and existed well before computers were at the ready to automate the organizing of human activity.  Examiner notes that several forms of machine learning are in the Specification [0241], [0327], which may or may be simply generic, or that said forms may or may not relate to input data which, when learned, changes this or that threshold going forward. 
A separate paragraph is here warranted to note that NO AGREEMENT was reached at the examiner interview of 10/14/2021 respecting the Alice rejection as noted in the REMARKS. The said Alice rejection was then discussed at a high level, as no proposed claims were reviewed. It is not clear, nor is it otherwise explained in the Arguments, how the now claimed hashing somehow morphs the abstract idea set forth previously -  that of transmitting and receiving codes, messages, information, and value - into a practical application. It is quite routine to encrypt data as above, and, without more, the rejection of all claims pursuant to 35 USC 101 stands.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 08/10/2021, and also respecting the pending amended claim set of 10/25/2021,as seen below.
Examiner recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 12, and 17 - 18 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 is directed to a method, independent claim 17 is directed to a system, and independent claim 18 is directed to a non-transitory computer-readable medium, which are all statutory categories of invention pursuant to 35 USC 101).  (Step 1: YES, the  independent claims all fall within a statutory category).
Note that independent claims 1, 17, and 18, are mirrored, and are sufficiently represented below by the analysis of claim 1.  The claims are otherwise analyzed sequentially.
Independent method claim 1 recites:
...receiving a code...; ...transmitting a code...; ...receiving a message...;  and executing an action...  . (claims 1, 17, and 18)  
The independent claim(s) as amended thus recite the abstract idea of:
Transmitting and receiving codes, messages, information, and value. 
Dependent claim 2 further refines independent claims 1, 17, and 18 abstract idea as follows: 
...transforming identification information...(claim 2);  
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a commercial interaction. The limitations thus fall within the “Certain Methods of Organizing Human Activity”  grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The first, second, and third computer systems, memory, processor, and non-transitory computer-readable medium additional limitations of the independent claims are simply being applied to the abstract idea.
As to the dependent claims 6, 9, and 12,  they also attempt to use a computer as a tool applied to perform the abstract idea above stated using many additional generic computer / computer related elements including:
a keyboard, a keypad, a monitor, a display, a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, a video interface, an audio interface, an electrical interface, an electronic interface, a magnetic interface, an electromagnetic interface including electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a contactless interface, a mobile phone interface, a smartphone interface, a smartbook interface, a tablet interface, other communication device interface, a Personal Digital Assistant (PDA) interface, a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof. 
and including  the additional computer/ computer related component of dependent claims 8 and 11 which are:
device interface.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
There are also non-computer related elements in these claims including:
(dependent claims 7 and 10): a bank, credit union, money services business, financial holding company, insurance company, insurance agency, mortgage company, mortgage agency, stockbroker, stock agency, bond broker, bond agency, commodity broker, commodity agency, trading company, trading agency, other financial service provider, other financial agency, stock exchange, commodity exchange, currency exchange, virtual currency company, virtual currency issuer, virtual currency service provider, virtual currency network provider, virtual currency computer provider, virtual currency dealer, virtual currency exchange, virtual securities exchange, bond exchange, other exchange, funds manager, investment company, private equity firm, venture capital firm, virtual currency company, merchant acquirer, payment processor, payment card issuer, payment card program manager, internet merchant, other organization related to financial services, or a combination thereof.  
The claims are thus directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
That said, the claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware (in both the independent and dependent claims) amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Also the additional non-computer related elements as above cited do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 1 - 12, and 17 - 18 are not patent-eligible pursuant to 35 USC 101.  
 
Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1 - 12, and 17 - 18 are rejected under 35 USC 103 as being unpatentable over Zandonadi (US20080257952A1) in view of and Lindsay (US20070250920A1).

Regarding claims 1, 17, and 18:
Zandonadi teaches:
(Currently Amended) A computer-implemented method for sharing information among a network of computer systems privately and confidentially, comprising: Note that the several structural components of this and of independent claims 17 and 18 (networks, processors, memories, and computer systems) are here included in the analyzed method independent claim 1 for completeness sake, ... ("Indeed, the present invention is amenable to being employed in conjunction with various possible communication networks, protocols, and security mechanisms, and all such variations are intended to be included within the scope of the present invention.", [017]) and ("The processing center may receive the message, verify the payer password, generate an authorization number (which may be a unique number in the system for this authorization), and send a confirmation message both to the payer and to the payee's mobile device, which may contain the cashless electronic transaction authorization number. The confirmation message may contain a variety of information, such as the purchase price and other information, the transaction date, and one or more other identifiers and authorization codes.", [015]) and ("The mobile device 20 and SIM card 30 of FIG. 2 generally correspond to the like numbered devices of FIG. 1. FIG. 2 shows a mobile device 20 that includes a processor 3 (e.g., a microprocessor) coupled to a memory unit 4 comprising a computer readable medium ... ", [045]);
encrypting by hashing identification information of each subject stored in each computer system of the network of computer systems into an identity code, each subject having a unique identity code that preserves privacy of each subject.  Note that Applicant's specification quotes "hash or hashing" three times, Specification  [0460], and basically sets forth the obvious under Broadest Reasonable Interpretation (BRI) of claim terms that  that hashing is simply a form of encrypting data. ("Before any data transmission, an application message may be encrypted using a specific encryption algorithm installed in the Subscriber Identity Module (SIM) card. This procedure may operate to ensure a high level of confidentiality for every application message.", [017] ) and ("The use of a Virtual Private Network (VPN) increases the level of security by encrypting all [emphasis added] the information exchanged between the parties.", [054]) and ("The encryption/decryption module 110 is in charge of guaranteeing the data confidentiality of the application messages by encrypting or decrypting the data. It uses a cryptographic algorithm based on symmetric keys and seed exchanges. ... The same algorithm may be implemented as part of the software applications residing on the Subscriber Identity Module (SIM) cards 30, 60, in order to decrypt the application messages received from the processing center 180 and encrypt the application messages that will be sent to processing center 180.", [056]) and ("With reference to FIG. 7B, if the received short message 223 contains a purchase confirmation response, the processing center 180 authenticates (261) the payer 40 identity in a manner similar to that described above for payee 10, and verifies (262) the password contained in the short message body 221.", [070]) and ("The application message data may be exchanged through a standard Global System for Mobile Communications (GSM) network which, in turn, implements specific security methods for assuring: subscriber identity authentication, subscriber identity confidentiality, signaling data confidentiality and user data confidentiality,", [017])  
each subject having a unique identity code and ("The confirmation message may contain a variety of information, such as the purchase price and other information, the transaction date, and one or more other identifiers and authorization codes.", [014]) and ("Each application message in the processing center 180 preferably has a unique number that allows its identification in the processing center 180. When the authorization module 120 approves an electronic transaction, a new unique number, referred to herein as an authorization number, is assigned to the electronic transaction. These authorization numbers uniquely identify the electronic transaction in the processing center 180 and are used for auditing purposes and electronic transaction retrieval.", [0059]) and 
receiving, at a central computer system from a first computer system, a first identity code encrypted from first identification information of a first subject, transmitting, from the central computer system to the network of computer systems, the first identity code; The so called  "central computer system"  in this limitation as amended is here interpreted under BRI to include in its meaning a "centrally"  located generic computing system such as the generic centrally located "processing center, 180" specifically depicted in Fig. 1 of Zandonadi, without more. Fig. 1 of the instant application depicts element 600, which, consistent with the light of the Specification [496], may be a "central" computer network, that said ...   ("The method may further include the consumer application receiving the electronic purchase confirmation request, displaying the purchase information in the payer mobile device, capturing the electronic purchase confirmation and a personal password inputted by the payer into the payer mobile device, and sending a purchase confirmation response to the processing center. The method may further include the processing center receiving the purchase confirmation response, verifying the payer identity and password and authorizing the electronic purchase, if the identity and password are valid; and the processing center generating a unique number for the electronic purchase authorization; generating a payment instruction to transfer the money from a payer account to a payee account and sending an electronic purchase confirmation message to both the payer and payee mobile devices.", [021]), a password, or other generic "identity code", not only may be encrypted as above/ below discussed, but, moreover, the said "code" may be transmitted between the above generic and/or central computer systems;
transmitting, from the second computer system to the central computer system, a first message when the first identity code matches a second identity code encrypted from second identification information of a second subject stored in the second computer system; ("The method may further include the consumer application receiving the electronic purchase confirmation request, displaying the purchase information in the payer mobile device, capturing the electronic purchase confirmation and a personal password inputted by the payer into the payer mobile device, and sending a purchase confirmation response to the processing center. The method may further include the processing center receiving the purchase confirmation response, verifying [(i.e, matching")] the payer identity and password and authorizing the electronic purchase, if the identity and password are valid; and the processing center generating a unique number for the electronic purchase authorization; generating a payment instruction to transfer the money from a payer account to a payee account and sending an electronic purchase confirmation message to both the payer and payee mobile devices.", [021]) and ("The method may further include the processing center receiving the purchase confirmation response, verifying the payer identity and password and authorizing the electronic purchase, if the identity and password are valid; and the processing center generating a unique number for the electronic purchase authorization; generating a payment instruction to transfer the money from a payer account to a payee account and sending an electronic purchase confirmation message to both the payer and payee mobile devices.", [021]), the various generic computer systems may communicate with one another when their encrypted ID codes match;
transmitting, from the third computer system to the central computer system, a second message when the first identity code matches a third identity code encrypted from third identification information of a third subject stored in the third computer system: and  Examiner here notes that the so called second, third, etc., computer systems are interpreted as  arbitrary system designations for additional computer systems that the "first" computer system" submits the ID information to, that said ("The method may further include the consumer application receiving the electronic purchase confirmation request, displaying the purchase information in the payer mobile device, capturing the electronic purchase confirmation and a personal password inputted by the payer into the payer mobile device, and sending a purchase confirmation response to the processing center. The method may further include the processing center receiving the purchase confirmation response, verifying [(i.e, matching")] the payer identity and password and authorizing the electronic purchase, if the identity and password are valid; and the processing center generating a unique number for the electronic purchase authorization; generating a payment instruction to transfer the money from a payer account to a payee account and sending an electronic purchase confirmation message to both the payer and payee mobile devices.", [021]) and ("The method may further include the processing center receiving the purchase confirmation response, verifying the payer identity and password and authorizing the electronic purchase, if the identity and password are valid; and the processing center generating a unique number for the electronic purchase authorization; generating a payment instruction to transfer the money from a payer account to a payee account and sending an electronic purchase confirmation message to both the payer and payee mobile devices.", [021]);
transmitting, from the central computer system, to the first computer system, at least one of contact information associated with the second computer system, contact information associated with the third computer system, information associated with the second subject, information associated with the third subject, a question associated with the first subject, an instruction associated with the first subject, or a combination thereof in response to the first message and the second message.  ("The method may further include the processing center receiving the purchase confirmation response, verifying the payer identity and password and authorizing the electronic purchase, if the identity and password are valid; and the processing center generating a unique number for the electronic purchase authorization; generating a payment instruction to transfer the money from a payer account to a payee account and sending an electronic purchase confirmation message to both the payer and payee mobile devices.", [021]), at a minimum, an instruction associated with the first subject is transmitted.
Zandonadi does not expressly disclose, but Lindsay teaches:
comparing, by a second computer system of the network of computer systems, the first identity code with all identity codes stored in the second computer system in response to receiving the first identity code from the central computer system;
	as to     "the network of computer systems" -  ("Additional security rules can be added to the customer database or other databases to specify rules responsive to the different PINs that may be received,", [0296]) and ("FIG. 17 shows another aspect of the present invention, wherein a security system 800 manages credit card transactions. A network, a kiosk in a secure setting such as in a bank, a live operator who can configure the system according to verbal data given by the user 802, a data file or printed instructions transmitted in person, by mail, by email, etc., for input by the PIN Safety Service, etc. The PIN Safety Service 808 communicates with a credit card company 812 having a credit database 814 for tracking transactions and user information. User information and credentials 822 may be shared between the security database 810 and the credit database 814.", [0197]) and ("A repository is maintained which includes a list of network addresses and associated handles, each handle having an associated encoded password. A user authentication response sent by an associated user is intercepted. A network address is identified to which the authentication response is directed. A modified authentication response is generated based upon the authentication response and based upon the contents of the repository. The modified authentication response is transmitted to the identified network address via the network.", [0233]), the PIN / ID's herein may be submitted to a number of computer systems as above, and 
	as to comparing the odd identity codes which the "first" system has provided to the "second" and "third" computer systems in the network of computer systems,  examiner here notes that the so called second, third, etc., computer systems are interpreted as  arbitrary system designations for additional computer systems that the "first" computer system" submits the ID information to .   .   .     ("account access means wherein the entered user ID and entered password are compared to the information in the database to determine the level of account access granted to the user according to the rules record based on the entry of a primary password or the at least one secondary password, and", [026]) and ("The user ID and password can be compared to information in the security database 46 to determine the level of access, if any, the user 60 may have to the asset 42.", [108]) and ("The system compares E1 or components thereof to stored user access data in a database (not shown) to determine if E1 contains valid login data 306. If not, the access attempt is rejected 308.", [0132]), user ID's and/or passwords a.k.a. "identity codes" may be received and compared with a database of codes on a second generic computer system to identify this or that user.
comparing, by a third computer system of the network of computer systems, the first identity code with all identity codes stored in the third computer system in response to receiving the first identity code from the central computer system;
	as to     "the network of computer systems" -  ("Additional security rules can be added to the customer database or other databases to specify rules responsive to the different PINs that may be received,", [0296]) and ("FIG. 17 shows another aspect of the present invention, wherein a security system 800 manages credit card transactions. A network, a kiosk in a secure setting such as in a bank, a live operator who can configure the system according to verbal data given by the user 802, a data file or printed instructions transmitted in person, by mail, by email, etc., for input by the PIN Safety Service, etc. The PIN Safety Service 808 communicates with a credit card company 812 having a credit database 814 for tracking transactions and user information. User information and credentials 822 may be shared between the security database 810 and the credit database 814.", [0197]) and ("A repository is maintained which includes a list of network addresses and associated handles, each handle having an associated encoded password. A user authentication response sent by an associated user is intercepted. A network address is identified to which the authentication response is directed. A modified authentication response is generated based upon the authentication response and based upon the contents of the repository. The modified authentication response is transmitted to the identified network address via the network.", [0233]), the PIN / ID's herein may be submitted to a number of computer systems as above, and 
	as to comparing the odd identity codes which the "first" system has provided to the "second" and "third" computer systems in the network of computer systems,  examiner here notes that the so called second, third, etc., computer systems are interpreted as  arbitrary system designations for additional computer systems that the "first" computer system" submits the ID information to .   .   .     ("account access means wherein the entered user ID and entered password are compared to the information in the database to determine the level of account access granted to the user according to the rules record based on the entry of a primary password or the at least one secondary password, and", [026]) and ("The user ID and password can be compared to information in the security database 46 to determine the level of access, if any, the user 60 may have to the asset 42.", [108]) and ("The system compares E1 or components thereof to stored user access data in a database (not shown) to determine if E1 contains valid login data 306. If not, the access attempt is rejected 308.", [0132]), user ID's and/or passwords a.k.a. "identity codes" may be received and compared with a database of codes on a second generic computer system to identify this or that user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Zandonadi to incorporate the teachings of Lindsay because the system set forth in Zandonadi would increase its efficiency by making it clear that an express comparison may be achieved between the various identity codes sent to the various computer systems as may be done in Lindsay. (Security systems for protecting assets are described, including password-based security systems that can provide different levels of access responsive to entry of a primary or secondary password.", [ABSTRACT]) of Lindsay).

Regarding claim 2:
The combination of Zandonadi and Lindsay disclose all the limitations of claim 1:
Zandonadi further teaches:
in which the encrypting comprises transforming through at least one of selecting characters, encoding characters, arranging characters, recombining characters, encrypting characters, converting characters, breaking characters into bytes, selecting bytes, converting bytes, rearranging sequence of bytes, recombining bytes into characters, encrypting bytes, or a combination thereof.  ("A short message is a text message type that may be used to conduct data communication between one or more mobile devices and/or between a mobile device and a software application running on a communication node in a mobile network. The short message service is available on most digital mobile phones and other mobile devices, such as a Pocket Personal Computer (Pocket PC). The text size may vary according to the network configuration but the average size is 160 bytes. However, messages shorter than or longer than 160 bytes may be transmitted using the system and method of the present invention.", [050]) and ("The computer readable software applications residing on Subscriber Identity Module (SIM) cards may include strong cryptographic capabilities that provide security for data stored on the cards and data communicated to and from the cards.", [017]) and ("Before any data transmission, an application message may be encrypted using a specific encryption algorithm installed in the Subscriber Identity Module (SIM) card. This procedure may operate to ensure a high level of confidentiality for every application message. The application message data may be exchanged through a standard Global System for Mobile Communications (GSM) network which, in turn, implements specific security methods for assuring: subscriber identity authentication, subscriber identity confidentiality, signaling data confidentiality and user data confidentiality," [017]). 
Regarding claim 3:
The combination of Zandonadi and Lindsay disclose all the limitations of claim 1:
Zandonadi further teaches:
in which the first subject comprises at least one of a person, an object, an organization, a legal entity, a tangible property, an intangible property, a document, a concept, a plan, a design, a benefit, an asset, a liability, a trade secret, an equity, money, confidential information, a financial instrument, a non- financial instrument, or a combination thereof. ("A first embodiment of the present invention includes transactions between two parties, a payer and a payee, who may use respective portable electronic devices to communicate to a processing center in order to conduct cashless payment transactions.", [039]).
Regarding claim 4:
The combination of Zandonadi and Lindsay disclose all the limitations of claim 1:
Zandonadi further teaches:
in which the second subject comprises at least one of a person, an object, an organization, a legal entity, a tangible property, an intangible property, a document, a concept, a plan, a design, a benefit, an asset, a liability, a trade secret, an equity, money, confidential information, a financial instrument, a non- financial instrument, or a combination thereof. ("A first embodiment of the present invention includes transactions between two parties, a payer and a payee, who may use respective portable electronic devices to communicate to a processing center in order to conduct cashless payment transactions.", [039]).
Regarding claim 5:
The combination of Zandonadi and Lindsay disclose all the limitations of claim 1:
Zandonadi further teaches:
in which the first computer system comprises a device interface associated with a financial institution.  ("According to one aspect, the present invention discloses a system that may include a processing center; at least one mobile device configured to communicate with the processing center, wherein a quantity of financial value is stored in an account associated with the mobile device; and wherein the mobile device is configured to conduct one or more commercial transactions with a third party device employing the processing center as an intermediary for the one or more transactions.", [022]) and ("The Subscriber Identity Module (SIM) connectivity means 11 may be a smart card communication interface according to the ISO 7816 standard or equivalent standard according to the mobile device communication interface.", [047]).

Regarding claim 6:
The combination of Zandonadi and Lindsay disclose all the limitations of claim 5:
Zandonadi further teaches:
in which the device interface comprises at least one of a keyboard, a keypad, a monitor, a display, a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, a video interface, an audio interface, an electrical interface, an electronic interface, a magnetic interface, an electromagnetic interface including electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a contactless interface, a mobile phone interface, a smartphone interface, a smartbook interface, a tablet interface, other communication device interface, a Personal Digital Assistant (PDA) interface, a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof.  ("Various embodiments may provide computer readable software applications for any mobile device. Since the computer readable software application resides on the Subscriber Identity Module (SIM) card, any mobile device can easily become part of the system.", [018]) and ("The Subscriber Identity Module (SIM) connectivity means 11 may be a smart card communication interface according to the ISO 7816 standard or equivalent standard according to the mobile device communication interface. It is noted that the present invention is not limited to the above-listed standards for communication between device 20 and SIM card 30 and that any suitable communication interface may be employed.", [047]).
Regarding claim 7:
The combination of Zandonadi and Lindsay disclose all the limitations of claim 5:
Zandonadi further teaches:
The computer-implemented method of claim 5, in which the financial institution comprises at least one of a bank, credit union, money services business, financial holding company, insurance company, insurance agency, mortgage company, mortgage agency, stockbroker, stock agency, bond broker, bond agency, commodity broker, commodity agency, trading company, trading agency, other financial service provider, other financial agency, stock exchange, commodity exchange, currency exchange, virtual currency company, virtual currency issuer, virtual currency service provider, virtual currency network provider, virtual currency computer provider, virtual currency dealer, virtual currency exchange, virtual securities exchange, bond exchange, other exchange, funds manager, investment company, private equity firm, venture capital firm, virtual currency company, merchant acquirer, payment processor, payment card issuer, payment card program manager, internet merchant, other organization related to financial services, or a combination thereof. ("According to one aspect, the present invention discloses a system that may include a processing center; at least one mobile device configured to communicate with the processing center, wherein a quantity of financial value is stored in an account associated with the mobile device; and wherein the mobile device is configured to conduct one or more commercial transactions with a third party device employing the processing center as an intermediary for the one or more transactions.", [022]) and ("he Subscriber Identity Module (SIM) connectivity means 11 may be a smart card communication interface according to the ISO 7816 standard or equivalent standard according to the mobile device communication interface.", [047]).
Regarding claim 8:
The combination of Zandonadi and Lindsay disclose all the limitations of claim 1:
Zandonadi further teaches:
in which the second computer system comprises a device interface associated with a financial institution. ("According to one aspect, the present invention discloses a system that may include a processing center; at least one mobile device configured to communicate with the processing center, wherein a quantity of financial value is stored in an account associated with the mobile device; and wherein the mobile device is configured to conduct one or more commercial transactions with a third party device employing the processing center as an intermediary for the one or more transactions.", [022]) and ("The Subscriber Identity Module (SIM) connectivity means 11 may be a smart card communication interface according to the ISO 7816 standard or equivalent standard according to the mobile device communication interface.", [047]).
Regarding claim 9:
The combination of Zandonadi and Lindsay disclose all the limitations of claim 8:
Zandonadi further teaches:
in which the device interface comprises at least one of a keyboard, a keypad, a monitor, a display, a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, a video interface, an audio interface, an electrical interface, an electronic interface, a magnetic interface, an electromagnetic interface including electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a contactless interface, a mobile phone interface, a smartphone interface, a smartbook interface, a tablet interface, other communication device interface, a Personal Digital Assistant (PDA) interface, a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof. ("Various embodiments may provide computer readable software applications for any mobile device. Since the computer readable software application resides on the Subscriber Identity Module (SIM) card, any mobile device can easily become part of the system.", [018]) and ("The Subscriber Identity Module (SIM) connectivity means 11 may be a smart card communication interface according to the ISO 7816 standard or equivalent standard according to the mobile device communication interface. It is noted that the present invention is not limited to the above-listed standards for communication between device 20 and SIM card 30 and that any suitable communication interface may be employed.", [047]).
Regarding claim 10:
The combination of Zandonadi and Lindsay disclose all the limitations of claim 8:
Zandonadi further teaches:
in which the financial institution comprises at least one of a bank, credit union, money services business, financial holding company, insurance company, insurance agency, mortgage company, mortgage agency, stockbroker, stock agency, bond broker, bond agency, commodity broker, commodity agency, trading company, trading agency, other financial service provider, other financial agency, stock exchange, commodity exchange, currency exchange, virtual currency company, virtual currency issuer, virtual currency service provider, virtual currency network provider, virtual currency computer provider, virtual currency dealer, virtual currency exchange, virtual securities exchange, bond exchange, other exchange, funds manager, investment company, private equity firm, venture capital firm, virtual currency company, merchant acquirer, payment processor, payment card issuer, payment card program manager, internet merchant, other organization related to financial services, or a combination thereof. ("According to one aspect, the present invention discloses a system that may include a processing center; at least one mobile device configured to communicate with the processing center, wherein a quantity of financial value is stored in an account associated with the mobile device; and wherein the mobile device is configured to conduct one or more commercial transactions with a third party device employing the processing center as an intermediary for the one or more transactions.", [022]) and ("he Subscriber Identity Module (SIM) connectivity means 11 may be a smart card communication interface according to the ISO 7816 standard or equivalent standard according to the mobile device communication interface.", [047]).

Regarding claim 11:
The combination of Zandonadi and Lindsay disclose all the limitations of claim 1:
Zandonadi further teaches:
in which the central computer system comprises a device interface connected to the network of computer systems. ("According to one aspect, the present invention discloses a system that may include a processing center; at least one mobile device configured to communicate with the processing center, wherein a quantity of financial value is stored in an account associated with the mobile device; and wherein the mobile device is configured to conduct one or more commercial transactions with a third party device employing the processing center as an intermediary for the one or more transactions.", [022]) and ("The Subscriber Identity Module (SIM) connectivity means 11 may be a smart card communication interface according to the ISO 7816 standard or equivalent standard according to the mobile device communication interface.", [047]).
Regarding claim 12:
The combination of Zandonadi and Lindsay disclose all the limitations of claim 11:
Zandonadi further teaches:
in which the device interface comprises at least one of a keyboard, a keypad, a monitor, a display, a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, a video interface, an audio interface, an electrical interface, an electronic interface, a magnetic interface, an electromagnetic interface including electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a contactless interface, a mobile phone interface, a smartphone interface, a smartbook interface, a tablet interface, other communication device interface, a Personal Digital Assistant (PDA) interface, a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof. ("Various embodiments may provide computer readable software applications for any mobile device. Since the computer readable software application resides on the Subscriber Identity Module (SIM) card, any mobile device can easily become part of the system.", [018]) and ("The Subscriber Identity Module (SIM) connectivity means 11 may be a smart card communication interface according to the ISO 7816 standard or equivalent standard according to the mobile device communication interface. It is noted that the present invention is not limited to the above-listed standards for communication between device 20 and SIM card 30 and that any suitable communication interface may be employed.", [047]).




Conclusion


Examiner considered the following references although they were not expressly used in this analysis. See Form 982 attached hereto.
Davis (US20090070263A1) - Systems and methods that facilitate using a first mobile device to initiate a funds transfer to a second device. One mobile to consumer payment embodiment allows a person enter into a store and pay for that person's purchases using that person's cell phone. Other mobile consumer payment embodiments include strictly consumer-to-consumer transactions, for example, but not limited to, the idea that a person can go to a garage sale and purchase from the garage sale seller by using a cell phone. Put broadly one peer-to-peer payment embodiment includes the ability for somebody to be able to send a payment to another person whenever and wherever.
Annan  (US20100106644A1) - A system and method for authorizing transfers via mobile devices are provided. The system includes a first mobile device and a server. The first mobile device executes a transfer authorization application that allows a user to enter transfer information for a transfer. In response, the transfer authorization application generates and communicates a transfer request for the transfer. The transfer information includes an identifier associated with a recipient and a transfer amount. The server has a data store storing account details for a first account of the user. The server receives the transfer request from the mobile device, verifies that the user has resources in the first account for the transfer request, and sends a notification to a second mobile device associated with the identifier of the recipient. The server then transfers the transfer value from the first account to a second account of the recipient.
Yuh-Shen Song - (US20120284798A1) -  (same inventor as present application) A computerized method and apparatus are established to identify a subject of common interest among multiple parties without releasing the true identity of any subject. Furthermore, a computerized network provides different parties at different locations with a mechanism to conduct cooperative activities concerning such a subject of common interest without exposing that subject to possible identity theft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/MATTHEW COBB/            Examiner, Art Unit 3698
/BRUCE I EBERSMAN/           Primary Examiner, Art Unit 3698